PER CURIAM.
Debra Balogh wishes to present additional evidence in her application for social security disability benefits, which an Administrative Law Judge (ALJ) denied. The Social Security Appeals Council found no reason to consider additional evidence in Balogh’s case, and the district court granted the Commissioner summary judgment on Balogh’s ensuing civil action.
A district court may remand a case to the ALJ to consider additional evidence only “upon a showing that there is [1] new evidence which is [2] material and that [3] there is good cause for the failure to incorporate such evidence into the record in a prior proceeding.” 42 U.S.C.A. § 405(g); Foster v. Halter, 279 F.3d 348, 357 (6th Cir.2001). This is referred to as a “sentence six remand” and requires that all three elements be met. Delgado v. Comm’r of Soc. Sec., 30 Fed. Appx. 542, 549 (6th Cir.2002) (per curiam). The party seeking remand has the burden of showing that it is warranted. Sizemore v. Sec’y of Health and Human Servs., 865 F.2d 709, 711 (6th Cir.1988).
We agree with the thorough and well-reasoned report and recommendation of the magistrate judge, adopted by the district court after consideration, that the three additional depositions that Balogh wishes to present fail all three parts of the § 405(g) test. Accordingly, Balogh is not entitled to a remand for further consideration of her claim.
We AFFIRM the judgment of the district court.